Citation Nr: 1608711	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected right knee disability, evaluated as 30 percent disabling from June 27, 2008, to September 19, 2008, and from December 28, 2010, to August 8, 2013; as 10 percent disabling from August 8, 2013, to September 16, 2013; as 100 percent disabling from September 16, 2013, to November 1, 2014; and as 30 percent disabling from November 1, 2014.  

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984, December 2005 to March 2006, and September 2008 to December 2010.  He had over 24 years of inactive service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had perfected appeals of other issues in October 2009, which have since been granted by the RO.

The March 2009 rating decision granted service connection for right knee strain status post residuals of right knee surgery and assigned a 10 percent rating from June 27, 2008, the date of the Veteran's claim.  Subsequent rating decisions in October 2013 and March 2014 have resulted in the current ratings shown on the front page for the service-connected right knee disability.  

The Veteran presented testimony at a Board hearing in October 2015, and a transcript of the hearing is associated with his claims folder.  

The issues of service connection for hypertension and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the periods from June 27, 2008, to September 19, 2008 and from December 28, 2010, to August 8, 2013, the Veteran's right knee disability was manifested, at worst, by flexion limited to 70 degrees and extension to 20 degrees.  There were complaints of instability but no objective findings.  

2.  For the period from August 8, 2013 to September 16, 2013, the Veteran's right knee disability was manifested by flexion to 80 degrees, and extension to 0.  There were complaints of instability but no objective findings.  

3.  From November 1, 2014, the Veteran's right knee disability was manifested by flexion to 95 degrees, and extension to 0 and normal joint stability.  

4.  The Veteran does not have a current left hand disorder.  

5.  High cholesterol constitutes a laboratory finding and is not a disability for which VA benefits can be granted.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for right knee disability from June 27, 2008, to September 19, 2008 and from December 28, 2010 to August 8, 2013; in excess of 10 percent from August 8, 2013 to September 16, 2013; and in excess of 30 percent from November 1, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5259, 5260, 5055 (2015).

2.  The criteria for service connection for a left hand disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in July 2008.

VA has obtained service treatment records, VA treatment records, and Social Security Administration records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate.  The examinations provide all information necessary to rate the right knee disability at issue.  The VA examination for the left hand disability in 2013 is adequate as it shows consideration of the claims record and the Veteran's contentions, and renders a medical opinion in light of the evidence.  A VA examination is not necessary for the claim for service connection for high cholesterol, as the evidence of record contains sufficient competent medical evidence to decide the claim and does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Right knee ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage.  No higher rating is provided.  

Under Diagnostic Code 5055, for prosthetic knee replacement, a 100 percent rating is warranted for 1 year following implantation of prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  Minimum rating is 30 percent.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

In deciding the claim, the Board has considered whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  See Fenderson v. West 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran filed his claim for service connection in June 2008.  

In the March 2009 rating action on appeal, service connection was granted and a 10 percent rating assigned for right knee strain, status post residuals right knee surgery, effective from June 27, 2008.  It was noted the Veteran had been diagnosed with a torn right medial meniscus in 2004 and underwent surgery in 2004 and 2006.  The RO assigned the 10 percent rating under Diagnostic Code 5010-5259, specifically noting the rating was assigned based on symptomatic removal of semilunar cartilage.  

In October 2013, the RO increased the rating to 30 percent from June 27, 2008 to September 19, 2008, and from December 28, 2010 to August 8, 2013.  The 30 percent rating was discontinued from September 2008 until December 2010 because the Veteran returned to active duty for that period.  Effective August 8, 2013 (the date of a VA examination), a 10 percent rating was assigned.  The RO assigned the ratings under Diagnostic Code 5260.

In a March 2014 rating decision, the RO recharacterized the service-connected disability as right knee replacement and assigned a 100 percent rating from September 16, 2013 (the date of knee replacement surgery) to November 1, 2014, and a 30 percent rating from November 1, 2014.  The RO assigned the ratings under Diagnostic Code 5055.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

On VA examination of the Veteran in February 2009, it was noted that an MRI in 2006 had revealed a possible meniscus tear.  The Veteran had had surgery for a right knee meniscal tear in 2004 and 2006.  He reported that the surgeries did not give much improvement to his right knee.  He described moderate constant right knee pain and had a moderately slow antalgic gait, utilizing a cane.  He reported using a right knee brace.  He reported difficulty in prolonged standing and walking for more than 20 minutes, with walking up and down steps, and with climbing and squatting due to right knee pain.  On examination, his right knee flexed to 80 degrees, with pain from 70 to 80 degrees.  With repetitive use times 3, the range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance.  The Veteran denied flare ups.  There was no right knee instability, and drawer and McMurray's signs were negative.  There was no swelling noted.  There was moderate tenderness along the anterior aspect of the right knee.  It was noted that X-rays in January 2006 showed right knee arthritis.  The diagnosis was right knee strain, status post residuals of right knee surgery, moderately active with range of motion abnormality.  

On VA examination in September 2010, the Veteran reported that he had joint pain, stiffness, swelling, locking, and giving way all day, every day.  He used a cane as an assistive device on prolonged use of the joint.  He had been a bus driver but was currently on active duty.  He reported instability of his knee which was a giving way type of sensation when he walked or stood for long periods of time.  This occurred several times per week.  On examination, there was mild swelling about the right knee joint.  There was no evidence of effusion or definite tenderness.  Right knee extension was to minus 20 degrees, with pain from minus 25 to 20 degrees.  Flexion was from 20 to 100 degrees, with pain from 95 to 100 degrees.  Tests for anterior and posterior cruciate ligament instability were negative.  A Drawer test was positive and McMurray's revealed medial and lateral meniscal injury.  The medial and lateral ligaments appeared stable with varus and valgus stress.  With repetitive use times 3, right knee range of motion was not further limited by pain, fatigue, weakness, or lack of endurance.  There was no appreciable instability of the knee on examination.

On VA examination in January 2011, the Veteran had normal strength.  

On VA examination in August 2013, the Veteran reported constant right knee pain and that his right knee felt like it was weak.  He reported that he had had some falls, and that he was limited in standing and walking.  He did not report that flare-ups impacted the function of the knee or lower leg.  On examination, right knee flexion was to 80 degrees, with painful motion beginning at 0 degrees.  Right knee extension was to at least 0 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion of the right knee.  Muscle strength testing was 5/5 (normal strength) for right knee flexion and extension.  Joint stability tests for anterior, posterior, and medial-lateral instability were normal.  The examiner indicated that the Veteran had had a right knee meniscus tear, but had not had a right knee meniscectomy.  The Veteran indicated that he had not been employed since he injured his back and knees in 2008.  His last job had been as a bus driver in 2008, and he went on Social Security disability in 2011.  

The Veteran had a total right knee replacement on September 16, 2013.  

On VA examination in September 2014, the Veteran reported that following his right total knee replacement, he continued to have pain and limitation on range of motion of his right knee.  He denied flare-ups.  On examination, right knee flexion was to 100 degrees, with objective evidence of painful motion beginning at 95 degrees.  There was no limitation of extension of the right knee and no objective evidence of painful motion on extension.  After repetitive testing, right knee flexion ended at 100 degrees, and there was no limitation of extension.  The Veteran did not have tenderness or pain to palpation for joint line or soft tissues.  His right knee flexion and extension strength were 5/5.  Right knee joint stability was normal anteriorly, posteriorly, and medial-laterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The residuals of the September 2013 surgery included mild pain.  Knee scars were not painful or unstable and did not have a total area greater than 39 square cm (6 square inches).  Regular use of a cane was reported.  The Veteran did not have functional impairment of his lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays from April 2013 showed mild degenerative change and spurring of the tibial spine.  The Veteran's right knee disability impacted his ability to work by limiting him in prolonged driving due to bilateral knee pain. 

Based on a review of the evidence for the periods from June 27, 2008, to September 19, 2008 and from December 28, 2010, to August 8, 2013, the Board finds that the criteria for a rating greater than 30 percent for the service-connected right knee disability are not met or nearly approximated.  The initial 10 percent rating had been assigned under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  When the RO increased the rating to 30 percent for both periods, it used Diagnostic Code 5260 which pertains to limitation of flexion.  In addition to those codes, the Board will consider whether separate ratings are warranted under Diagnostic Codes 5261 (limitation of extension) or 5257 (instability).  

During the periods from June 27, 2008, to September 19, 2008 and from December 28, 2010, to August 8, 2013, the Veteran's right knee disability was manifested, at worst, by flexion limited to 70 degrees (February 2009 examination) and extension to 20 degrees (September 2010 examination).  There were complaints of instability but no objective findings and complaints of pain.  

Based on these findings, the Board finds the Veteran's right knee disability is more appropriately rated for this period under Diagnostic Code 5261 and a separate rating under Diagnostic Code 5260 would not be warranted.  See Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.  A 30 percent rating could be assigned under Diagnostic Code 5260 for limitation of flexion to 15 degrees; however, the evidence does not show that at any time from June 2008 to August 2013, the Veteran had flexion limited to 15 degrees, including when functional loss due to DeLuca factors is considered.  Limitation of flexion was at worst to 70 degrees.  Those findings would warrant a noncompensable rating under Diagnostic Code 5260.  

Limitation of extension to 20 degrees (as noted in September 2010) would warrant assignment of a 30 percent rating under Diagnostic Code 5261; however, none of the range of motion testing suggested limitation of extension to 30 degrees which would be necessary for a 40 percent rating under Diagnostic Code 5261, even when additional functional loss due to DeLuca factors is considered.  Thus, a rating in excess of 30 percent is not warranted under either Diagnostic Code 5260 or 5261 for the period.  

Furthermore, slight or more recurrent subluxation or lateral instability of the right knee is not shown from June 27, 2008, to September 19, 2008, or from December 28, 2010, to August 8, 2013.  On VA examination in February 2009, there was no right knee instability and tests for instability were negative on VA examination in September 2010.  While the Veteran reported instability in September 2010, no instability was shown on objective testing.  Thus, assignment of a separate rating under Diagnostic Code 5257 is not warranted.   

For the period from August 8, 2013 to September 16, 2013, the criteria for a rating greater than 10 percent for the right knee are not met or nearly approximated.  The August 2013 VA examination showed right knee flexion to 80 degrees, and extension to at least 0 degrees, indicating that the Veteran did not have right knee flexion limited to 45 degrees to permit a 10 percent rating under Diagnostic Code 5260, or extension limited to 10 degrees to permit a 10 percent rating under Diagnostic Code 5261.  Slight or more right knee recurrent subluxation or lateral instability to warrant a compensable rating under Diagnostic Code 5257 was not shown during this time period, moreover.  Instead, joint stability tests on VA examination in August 2013 for anterior, posterior, and medial-lateral instability were normal.  

The Board also finds that a separate rating under Diagnostic Code 5259 is not warranted for any period from June 2008 to September 2013.  Although the initial 10 percent rating was assigned under that code, assigning separate ratings under Diagnostic Codes 5259 and 5260 or 5261 would constitute pyramiding in this case.  38 C.F.R. § 4.14.  The symptoms related to the removal of the semilunar cartilage resulted in limitation of flexion or extension; those are the symptoms contemplated by Diagnostic Codes 5260 and 5261.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The 100 percent rating assigned from September 16, 2013, to November 1, 2014, is the maximum schedular rating which can be assigned under Diagnostic Code 5055, so a higher rating than that cannot be assigned for this time period.  

For the period of time from November 1, 2014, the criteria for a rating greater than 30 percent for the service-connected right knee disability are not met or nearly approximated.  The evidence does not show that the Veteran has chronic residuals of his total knee replacement consisting of severe painful motion or weakness in the affected extremity.  Instead, on examination in September 2014, the Veteran had painful motion beginning at 95 degrees of right knee flexion, and he had no evidence of painful motion on extension.  Accordingly, a 60 percent rating under Diagnostic Code 5055 cannot be assigned.  Additionally, the evidence shows that the Veteran does not have ankylosis of his right knee, in flexion between 10 and 20 degrees, or otherwise, to permit a 40 or higher percent rating under Diagnostic Code 5256.  Furthermore, it shows that he does not have limitation of extension of his right knee to 10 degrees to permit a compensable rating under Diagnostic Code 5261; and it shows that he does not have tibia and fibula impairment, with nonunion and loose motion, to permit a 40 percent rating under Diagnostic Code 5262.  The September 2014 VA examination showed significant motion, negating the existence of ankylosis required for a 40 percent rating under Diagnostic Code 5256, and that his extension was not limited, preventing the assignment of a compensable rating under Diagnostic Code 5261.  It also shows that he does not have nonunion of the tibia and fibula, with loose motion requiring a brace to permit a 40 percent rating under Diagnostic Code 5262.  

In sum, ratings higher than those currently assigned are not warranted under the rating schedule.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disability.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability for his right knee disorder under the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current claim and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the medical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right knee disability.  The symptoms and impairment caused by the service-connected right knee disability are specifically contemplated by the schedular rating criteria including 38 C.F.R. § 4.40, 4.45.  These include impairment caused by pain, limitation of motion, weakness, and other related factors.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has a 90 percent combined evaluation for his service-connected disabilities from December 2010 and a 100 percent combined evaluation from September 2013.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Here, the Veteran has been awarded a TDIU effective from January 15, 2011.  He was previously a bus driver in 2008 and then served on active duty into December 2010.  According to information provided by his most recent employer, he worked as a bus driver until January 14, 2010.  TDIU was granted effective the next day.  Based on this information, the Board concludes that an inferred claim for TDIU prior to January 15, 2011 does not exist, and that as such, further consideration of TDIU is not warranted.

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  

Left hand

On reserve service evaluation in August 2006, the Veteran was noted to complain of a swollen left middle finger and was unable to make a fist with his left hand.  He also complained of right hand and wrist injuries.  He had been playing football when he was injured during physical training.  He had good capillary refill.  X-rays and muscle relaxers were considered.  The next day, nerves and vascular were normal in the left hand.  X-rays revealed soft tissue swelling and normal bones.  There are no other medical records before or after this showing left hand problems, and in the Veteran's June 2008 claim, he merely indicated that he had been treated for his left middle finger problem at a service base clinic.  He indicated that he had not been assigned to an active reserve unit in the past 2 years.  

On VA examination in August 2013, the Veteran recalled a fall during which he injured his hand and finger some years ago, but he could not recall which side it was.  He stated that he now had pain in his left long finger.  On examination, the Veteran had no limitation of motion or evidence of painful motion for any fingers or thumbs.  He was able to perform repetitive use testing with 3 repetitions, with no additional limitation of motion post-test.  He could oppose his thumb without a gap between the thumb pad and the fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger or long finger post-test.  The Veteran had no functional loss or functional impairment of any of the fingers or thumbs, and he had no additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  He had no tenderness or pain to palpation for joints or soft tissue of his hand, including the thumb and fingers.  His strength was 5/5 for hand grip and he had no ankylosis.  The examiner indicated that he had a normal hand examination.   

Based on the evidence, the Board concludes that service connection is not warranted for a left hand disorder.  While the Veteran was seen for a left middle finger injury in August 2006, this appears to have resolved, as it is not later shown.  While the Veteran provided left long finger complaints on VA examination in August 2013 and testified in October 2015 that he has problems with his left wrist now, with numbness and weakness, the preponderance of the evidence of record indicates that he has not had any left hand disorder at any time since the claim was filed.  No chronic left hand disorder is shown in service, and the examiner in August 2013 examined his left hand and indicated that his left hand is normal now.  Accordingly, the Board concludes that service connection is not warranted for a left hand disorder.  

High cholesterol

On reserve service evaluation in April 2008, the Veteran's LDL cholesterol was noted as high at 119.  Total cholesterol was normal, HDL cholesterol was low, and VLDL cholesterol was normal.  In October 2015, the Veteran testified that he does not have high cholesterol and that he never had it.  

Based on the evidence, the Board concludes that service connection is not warranted for high cholesterol.  High cholesterol is in the nature of a laboratory finding instead of a disease or injury.  VA does not service connect laboratory findings such as high cholesterol.  Instead, it service connects only disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  There is no evidence that the Veteran has a disability beyond any laboratory finding of elevated cholesterol.  Since the Veteran's high cholesterol in April 2008 was not a disability for which service connection may be established, service connection cannot be granted.  


ORDER

Entitlement to higher initial ratings for service-connected right knee disability, evaluated as 30 percent disabling from June 27, 2008, to September 19, 2008, and from December 28, 2010, to August 8, 2013; as 10 percent disabling from August 8, 2013, to September 16, 2013; as 100 percent disabling from September 16, 2013, to November 1, 2014; and as 30 percent disabling from November 1, 2014 is denied.  

Service connection for a left hand disorder is denied.

Service connection for high cholesterol is denied.

 
REMAND

The Veteran seeks service connection for hypertension and for asthma.  

The Veteran had a blood pressure reading of 154/94 in service in January 2006.  Post-service in August 2006, his blood pressure was 140/96.  Post-service in April 2008, the Veteran was diagnosed with essential hypertension.  At the time, his blood pressures were 142/100, 138/100, and 142/94.  A health care provider indicated that his essential hypertension was well controlled without medication.  It was reported that he had been seen in the office on multiple occasions and was always normotensive.  The Veteran was medically boarded during his last period of service, for reasons unrelated to hypertension.  On VA examination in January 2011, the Veteran's blood pressure was 133/90 x 2 in the left arm and 133/91 in the right arm.  In February 2011, it was 134/84.  

The Veteran was not seen for asthma during his August to November 1984 period of active service.  He was seen privately for acute reactive airway disease in July 2003.  In October 2003, private pulmonary function testing was performed, and it showed a mild restriction defect.  He was seen for acute bronchospasm in June 2005.  He reentered active duty from December 2005 to March 2006 and from September 2008 to December 2010.  Mild reactive airways disease was assessed privately during active duty in July 2009.  A February 2011 VA medical record shows that the Veteran had a prior medical history of asthma and that he was on Advair and albuterol, but that clinically, his respiration was 20 and his lungs were clear.  The Veteran was there to establish care and reported that he had no pressing needs.  It is unclear whether the Veteran's current asthma was noted on service entrance examination for his December 2005 to March 2006 period of service, or on service entrance examination for his September 2008 to December 2010 period of service, as any such service examination reports are not of record.  

There are no reports of service entrance and discharge examinations for the Veteran's second and third period of service of record, except for the service medical board report from September 2010.  It is noted that DPRIS twice indicated in 2009 that all DPRIS images related to VA's requests for complete medical records on file at its location were provided.  However, additional service treatment records were subsequently furnished to the claims folder, and it is unclear who furnished them.  The Board feels under these circumstances that more relevant service treatment records may be available.  

VA has a duty to assist a Veteran with a claim pursuant to 38 C.F.R. § 3.159, and part of that duty is to make exhaustive attempts to obtain all relevant medical records.  Despite the 2009 notations that all records had been forwarded, additional records were subsequently received.  Thus, additional attempts to secure all service treatment records for the record, including any available service entrance and discharge examination reports which are not of record, should be made.  

The Board also finds that additional medical examinations should be obtained in order to assist the Veteran with his claims for service connection for hypertension and asthma pursuant to 38 C.F.R. § 3.159, as indicated below.  There was a VA examination for the Veteran's asthma claim in August 2013.  The examiner found that the Veteran had mild bronchial asthma, but the examiner did not indicate whether the Veteran's asthma clearly and unmistakably existed prior to his December 2005 to March 2006 period of service, or whether it clearly and unmistakably was not aggravated by that period of active service or the period of active service from September 2008 to December 2010.  At this point, this information is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Make exhaustive attempts to obtain all of the Veteran's service treatment records, including by requesting the Veteran to furnish any which are in his possession.  These should include any service entrance, periodic, and discharge examination reports, particularly from the Veteran's second and third periods of active service.  Any and all relevant inactive service treatment records should also be obtained.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination for his claim for service connection for hypertension.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should answer the following: 

If no report of a service entrance examination is available for the Veteran's September 2008 to December 2010 period of service, or if there is such a report available but hypertension is not noted on it, 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had hypertension that existed prior to his entry onto active duty in September 2008?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hypertension had its onset in service, to include the blood pressure reading of 154/94 in January 2006?  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completion of the foregoing, schedule the Veteran for a VA examination for his claim for service connection for asthma.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

If no report of a service entrance examination is available for the Veteran's period of service that began in December 2005, or if there is such a report available but asthma is not noted on it, 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had asthma that existed prior to his entry onto active duty in December 2005?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting asthma was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity, to include the possible diagnosis in July 2003.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's asthma had its onset in service?  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGH`TS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims (Court)
* File with the Board a motion for reconsideration of this decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

* Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
MAR 2015
 4597
Page 1
CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso/.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Court's website at: http://www.uscourts.cavc.gov.  The Court's website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Court's website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (855) 446-9678.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
MAR 2015 
 4597
Page 2
SUPERSEDES VA FORM 4597, APR 2014, 
  WHICH WILL NOT BE USED



